Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/10/2019, 18/13/2020, 12/10/2020, 01/07/2021, 02/22/2021, 04/26/2021, 06/22/2021, 09/28/2021, 11/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al., “hereinafter Harper” (U.S. Patent Application: 20140280669) in view of Luna (U.S. patent Application: 20120271903).

As per Claim 1, Harper discloses a computing device, the computing device being a borrower device, comprising: 
a communication device configured to communicate over a wired or wireless network connection (Harper, Para.05, different computing device that is communicationally coupled to the first computing device, Para.54, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. ); local memory (Harper, Para.17, Memory can be shared among computing devices that are communicationally coupled to one another, such as via a network… The RMI can also accept remote communications directed to it and translate those communications into commands directed to local memory); and 
at least one microprocessor coupled to the local memory, the microprocessor having a memory management unit configured (Harper, Para.43, Memory Management Unit processors (MMUs), which can be either stand-alone processors, or can be integrated with other processors such as one or more CPUs) to convert virtual memory addresses used by the microprocessor into physical memory addresses of the local memory and access the local memory according to the physical memory addresses converted from the virtual memory address (Harper, Para.8, a locally executing process attempt to access a portion of the locally addressable memory namespace that is supported by physical memory on a remote computing device, such access can be detected or flagged, Para.17, Each computing device can comprise a Remote Memory Interface (RMI) that can provide memory management functionality to locally executing processes, accepting commands from the locally executing processes that are directed to the locally addressable memory namespace and then translating such commands into forms transmittable to a remote computing device.); 
wherein the borrower device is configured to: communicate, using the communication device, with a lender device; access an amount of memory at the lender device (Harper, Para.28, the memory sharing controller 170 can instruct the server computing device 120 to make the portion 126 of its memory 125 available for sharing.  In a similar manner, the memory sharing controller 170 can instruct the server computing device 110 to make the portion 116 of its memory 115 available for sharing.  In response, the operating system or other like memory controller processes of the server computing devices 110 and 120 can set aside the portions 116 and 126, respectively, of the memory 115 and 125, respectively, and not utilize those portions for processes executing locally on those server computing devices.); 
(Harper, Para.17, An operating system can provide, to locally executing applications, a locally addressable memory namespace that include capacity that is actually supported by the physical memory of one or more remote computing devices.  Such operating system mechanisms can also adjust the amount of memory available for sharing among multiple computing devices, Para.28, the memory sharing controller 170 can receive information from computing devices, such as the exemplary server computing devices 110, 120 and 130, and can decide, based upon such received information, an amount of memory storage capacity of the server computing devices 110, 120 and 130 that is to be made available for sharing.); and 
service accesses made by the applications to virtual memory by communication between the borrower device and the lender device via communication device (Harper., Para.18, the term "memory" means any physical storage media that supports the storing of data that is directly accessible, to instructions executing on a central processing unit, through a locally addressable memory namespace.).
However Harper explicitly does not disclose the borrower device and lender device. Harper discloses the main functionality of the claimed invention.
Luna disclose the borrower device and lender device (Luna, Para.29, resource sharing and virtual resource management such as virtual memory and virtual memory sharing among multiple devices 102A-N, etc. having local storage such as memory, hard disk storage, flash memory, database storage, and/or cache.  The devices 102A-N, etc. can generally be any device or electronic appliance, unit, gadget, and can also include mobile devices such as mobile Smart phones, PDA, cellular phones, tablets, PCs, laptops and the like.[Among the multiple device one device could be interpreted as borrower device and another device could be interpreted as Lender device]  ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Harper with the teachings as in Luna. The motivation for resource sharing and virtual resource management such as virtual memory and virtual memory sharing 
With respect to Claim 12 and Claim 18 are substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.


As per Claim 2, Harper in view of Luna discloses the borrower device of claim 1, wherein the borrower device is further configured to: allocate a page of virtual memory to an application and map this page to a page in the loaned memory of the lender device, the loaned memory being a part of memory of the lender device loaned or provisioned by the lender device to the borrower device for memory allocations and accesses (Harper, Para.30, executing locally on the server computing device 110 then attempt to access those portions of the memory 115 that were previously assigned to such processes, which have subsequently been reassigned to the portion 116 that is being shared, a page fault can be generated, and virtual memory mechanisms can be utilized to move some other data from other portions of the memory 115 to disk, thereby making room to swap back into the memory 115 the data that was previously swapped out to disk.); and migrate a page from the loaned memory of the lender device to a page in the local memory in the borrower device in response to the application executed in the microprocessor using the page of the virtual memory mapped to the page of loaned memory (Harper, Para.21, three server computing devices, in the form of server computing devices 110, 120 and 130, are illustrated as being communicationally coupled to one another via the network 190.  Each of the server computing devices 110, 120 and 130 can comprise processing units that can execute computer-executable instructions.  In the execution of such computer executable instructions, data can be stored by the processing units into memory.  Depending upon the computer-executable instructions being executed, the amount of data desired to be stored into memory can be greater than the storage capacity of the physical memory installed on a server computing device.  In such instances, typically, virtual memory mechanisms are utilized, whereby some data is "swapped" from the memory to slower non-volatile storage media, such as a hard disk drive.).

As per Claim 3, Harper in view of Luna disclose the borrower device of claim 2, wherein the borrower device is further configured to: migrate the page of the virtual memory mapped to a local memory of the borrower device from the local memory of the borrower device to a page of the loaned memory on the lender device after the virtual page mapped to the page of local memory is not used for a period of time (Harper, Para.36, the processes executing on the computing device 130, such as the exemplary job 140, can directly address the larger locally addressable memory namespace 231 and can have portions thereof mapped into the process space of those processes.  Such a larger locally addressable memory namespace 231 can be supported by, not only the memory 135 that is installed on the server computing device 130, but can also by remote memory, such as the memory 125, which is physically installed on another, different computing device.); and remap the migrated page to the page of the loaned memory on the lender device (Harper, Para.30, executing locally on the server computing device 110 then attempt to access those portions of the memory 115 that were previously assigned to such processes, which have subsequently been reassigned to the portion 116 that is being shared, a page fault can be generated, and virtual memory mechanisms can be utilized to move some other data from other portions of the memory 115 to disk, thereby making room to swap back into the memory 115 the data that was previously swapped out to disk.).


As per Claim 9, Harper in view of Luna disclose the borrower device of claim 1, wherein the microprocessor and the local memory are configured in a same computer chip; the borrower device is further configured to lend memory to at least one further borrower device; and the lender device is further configured to borrow memory from at least one further lender device (Harper, Para.53, The system bus 421 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.  Depending on the specific physical implementation, one or more of the CPUs 420, the system memory 430 and other components of the computing device 400 can be physically co-located, such as on a single chip, Para.7, a controller can be implemented in a hierarchical format where one level of controllers coordinate the sharing of memory among sets of computing devices, and another level of controllers coordinate the sharing among individual computing devices in each individual set of computing devices.).

As per Claim 10, Harper in view of Luna disclose the borrower device of claim 1, wherein a portion of an operating system of the borrower device is virtualized for execution in the lender device via an operating system of the lender device (Harper, Para.21, Depending upon the computer-executable instructions being executed, the amount of data desired to be stored into memory can be greater than the storage capacity of the physical memory installed on a server computing device.  In such instances, typically, virtual memory mechanisms are utilized, whereby some data is "swapped" from the memory to slower non-volatile storage media, such as a hard disk drive. ). 

As per Claim 11, Harper in view of Luna disclose the borrower device of claim 1, wherein the lender device offers the amount of memory as a virtual memory device; and the borrower device is further configured to make available the virtual memory device in the borrower device to expand the memory capacity serviced of the borrower device (Harper, Para.28, the amount of memory storage capacity that is made available for sharing can be coordinated by a centralized mechanism, such as the memory sharing controller 170.  For example, the memory sharing controller 170 can receive information from computing devices, such as the exemplary server computing devices 110, 120 and 130, and can decide, based upon such received information, an amount of memory storage capacity of the server computing devices 110, 120 and 130 that is to be made available for sharing.   ). 

(Harper, Para.07, a controller can determine how much memory storage capacity to share with processes executing on other computing devices.  Such a controller can be a centralized controller that can coordinate the sharing of memory among multiple computing devices, or it can be implemented in the form of peer-to-peer communications among the multiple computing devices themselves.  As yet another alternative, such a controller can be implemented in a hierarchical format where one level of controllers coordinate the sharing of memory among sets of computing devices, and another level of controllers coordinate the sharing among individual computing devices in each individual set of computing devices.); expand memory capacity of the borrower device for applications running on the at least one microprocessor, using at least the memory of the borrower device and the amount of local memory of the lender device; and service a portion of the access by the borrower device to the amount of local memory of the lender device via the memory borrowed from the lender device by the borrower device and via communications among the lender device and the borrower device (Harper, Para.09, perating systems of individual computing devices sharing memory can comprise functionality to adjust the amount of storage of such memory that is shared, as well as functionality to map, into the process space of processes executing on such computing devices, storage capacity supported by memory that is remote from the computing device on which such processes are executing.).

As per Claim 14, Harper in view of Luna disclose the lender device of claim 13, further comprising: random access memory; wherein the lender device is further configured to: provision a portion of the random access memory as the amount lent to the borrower device; and service access by the borrower device to the amount of memory lent to the borrower device using the portion of the random access memory (Harper, Para.55, The system memory 430 includes computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) 431 and random access memory (RAM) 432.  A basic input/output system 433 (BIOS), containing the basic routines that help to transfer information between elements within computing device 400, such as during start-up, is typically stored in ROM 431.  RAM 432 typically contains data and/or program modules that are immediately accessible to and/or presently being operated on by processing unit 420.  By way of example, and not limitation, FIG. 4 illustrates operating system 434, other program modules 435, and program data 436. ).

As per Claim 15, Harper in view of Luna disclose the lender device of claim 14, wherein the random access memory is coupled to a memory bus (Harper, Para.53, The exemplary computing device 400 can include, but is not limited to, one or more central processing units (CPUs) 420, a system memory 430 and a system bus 421 that couples various system components including the system memory to the processing unit 420.  The system bus 421 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.).


As per Claim 16, Harper in view of Luna disclose the lender device of claim 14, wherein the random access memory is coupled to a peripheral bus; and the lender device further comprises: a solid state drive containing the random access memory and a controller connected to the peripheral bus (Harper, Para.53, The exemplary computing device 400 can include, but is not limited to, one or more central processing units (CPUs) 420, a system memory 430 and a system bus 421 that couples various system components including the system memory to the processing unit 420.  The system bus 421 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.).

As per Claim 17, Harper in view of Luna disclose the lender device of claim 12, wherein the lender device is further configured to borrow memory from at least one further lender device, and the borrower device is further configured to lend memory to at least one further borrower device (Harper, Para.26, The portion 126 of the memory 125 can be a portion that can have been set aside in order to be shared with other computing devices, such as in a manner that will be described in further detail below.  In a similar manner, the remote memory interface 111, on the server computing device 110, can perform an action with respect to the portion 116 of the memory 115 of the server computing device 110 in response to receiving a communication, via the network 190, from the remote memory interface 131 of the server computing device 130.  ).

As per Claim 19, Harper in view of Luna disclose the computer system of claim 18, wherein the first computing device is a wearable computing device, a mobile device, or a computing device of an internet of things (loT); the first communication link is a wireless local area network, a wireless personal area network, or a local area network; the second computing device is a mobile computing device, a personal computer, or a computing appliance; the second communication link is a local area network or internet; and third computing device is a server computer or a server farm (Harper, Para.21, three server computing devices, in the form of server computing devices 110, 120 and 130, are illustrated as being communicationally coupled to one another via the network 190.  Each of the server computing devices 110, 120 and 130 can comprise processing units that can execute computer-executable instructions, Luna, Para.29, resource sharing and virtual resource management such as virtual memory and virtual memory sharing among multiple devices 102A-N, etc. having local storage such as memory, hard disk storage, flash memory, database storage, and/or cache.  The devices 102A-N, etc. can generally be any device or electronic appliance, unit, gadget, and can also include mobile devices such as mobile Smart phones, PDA, cellular phones, tablets, PCs, laptops and the like.).


Claim 4-8, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al., “hereinafter Harper” (U.S. Patent Application: 20140280669) in view of Luna (U.S. patent Application: 20120271903) and further in view of Khafizov et al., “hereinafter Khafizov” (U.S. Patent: 9996370).

(Harper, Para.24, a memory page table, or other like memory interface mechanism can identify specific portions of the locally addressable memory namespace, such as specific pages, or specific address ranges, that can be associated with the remote memory interface 131.) ; in response to the translation lookaside buffer or at least one microprocessor identifying a page fault in accessing a page of virtual memory (Harper, Para.30, a page fault can be generated, and virtual memory mechanisms can be utilized to move some other data from other portions of the memory 115 to disk, thereby making room to swap back into the memory 115 the data that was previously swapped out to disk.), the borrower device is further configured to: retrieve the page content stored in a page of loaned memory in the lender device by communication with the lender device via communication device (Harper, Para.28, specific pages of memory, specific addresses of memory, or other like identifiers can be utilized to delineate the locally addressable memory namespace from the memory storage capacity that is reserved for utilization by a remote memory interface, and is, thereby, shared with processes executing on remote computing devices.); allocate a page in the local memory of the borrower device; store the retrieved content of the borrowed page in the page allocated in the local memory, the borrowed page being the page which content was retrieved in the loaned memory of the lender device and communicated via communication device to the borrower device; generate a page table entry mapping the page of the virtual memory to the page allocated in the local memory; store this page table entry in the page table in the local memory; and load the page table entry into the translation lookaside buffer to resolve the page fault (Harper, Para.24, a remote memory interface 131 can act as a memory management unit, such as the MMU 133, from the perspective of the CPU 132 and the computer-executable instructions being executed thereby.  For example, a memory page table, or other like memory interface mechanism can identify specific portions of the locally addressable memory namespace, such as specific pages, or specific address ranges, that can be associated with the remote memory interface 131.  A LOAD or STORE instruction, or other like instruction, directed to those portions of the locally addressable memory namespace can be directed to the remote memory interface 131.  Thus, the locally addressable memory namespace, as utilizable by the processes being executed by the server computing device 130, can be greater than the physical memory 135 because the remote memory interface 131 can utilize the memory of remote computing devices, such as, for example, the memory 125 of the server computing device 120, or the memory 115 of the server computing device 110, to support an increased memory namespace on the computing device 130.).
However Harper does not explicitly discloses allocate a page in the local memory of the borrower device; store the retrieved content of the borrowed page in the page allocated in the local memory, the borrowed page being the page which content was retrieved in the loaned memory of the lender device and communicated via communication device to the borrower device; generate a page table entry mapping the page of the virtual memory to the page allocated in the local memory; store this page table entry in the page table in the local memory; and load the page table entry into the translation lookaside buffer to resolve the page fault.
Khafizov discloses allocate a page in the local memory of the borrower device; store the retrieved content of the borrowed page in the page allocated in the local memory, the borrowed page being the page which content was retrieved in the loaned memory of the lender device and communicated via communication device to the borrower device; generate a page table entry mapping the page of the virtual memory to the page allocated in the local memory; store this page table entry in the page table in the local memory; and load the page table entry into the translation lookaside buffer to resolve the page fault (Khafizov, Col.5, Line 1-15, a swap file for at least one virtual machine, allocating guest physical memory to the swap file to permit the at least one virtual machine to access host physical memory previously occupied by the guest physical memory, determining whether an amount of available host physical memory is below a minimum acceptable level threshold, and if so then freeing at least one page of host physical memory, and intercepting a memory access attempt performed by the at least one virtual machine and allocating host physical memory to the virtual machine responsive to the memory access attempt. ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Harper, Luna with the teachings as in Khafizov. The motivation for a method that provides creating, via a processor, a swap file for at least one virtual (Khafizov, Col.5, Line 1-15,).

As per Claim 5, the modified Harper discloses the borrower device of claim 4, wherein the borrower device is further configured to: deallocate the borrowed page from the local memory of the borrower device (Khafizov, Col.5, Line 1-15, a swap file for at least one virtual machine, allocating guest physical memory to the swap file to permit the at least one virtual machine to access host physical memory previously occupied by the guest physical memory, determining whether an amount of available host physical memory is below a minimum acceptable level threshold, and if so then freeing at least one page of host physical memory, and intercepting a memory access attempt performed by the at least one virtual machine and allocating host physical memory to the virtual machine responsive to the memory access attempt. ).


As per Claim 6, the modified Harper discloses the borrower device of claim 4, wherein the borrower device is further configured to: return the borrowed page to the lender device (Khafizov, Col.5, Line 1-15, a swap file for at least one virtual machine, allocating guest physical memory to the swap file to permit the at least one virtual machine to access host physical memory previously occupied by the guest physical memory, determining whether an amount of available host physical memory is below a minimum acceptable level threshold, and if so then freeing at least one page of host physical memory, and intercepting a memory access attempt performed by the at least one virtual machine and allocating host physical memory to the virtual machine responsive to the memory access attempt. ).

(Khafizov, Col.5, Line 1-15, a swap file for at least one virtual machine, allocating guest physical memory to the swap file to permit the at least one virtual machine to access host physical memory previously occupied by the guest physical memory, determining whether an amount of available host physical memory is below a minimum acceptable level threshold, and if so then freeing at least one page of host physical memory, and intercepting a memory access attempt performed by the at least one virtual machine and allocating host physical memory to the virtual machine responsive to the memory access attempt, Col.8, line 32-Col.9, Line:27, Fig4, 6-7, 9 ).

As per Claim 8, the modified Harper discloses the borrower device of claim 4, wherein the borrower device is further configured to: allocate a new page in the loaned memory of the lender device; transmit current content stored in the page allocated in the local memory to the new page in the loaned memory of the lender device; remove the page table entry from the translation lookaside buffer and page tables of the borrower device; and update the page table entry to map the page of virtual memory to the new page in the loaned memory of the lender device (Khafizov, Col.5, Line 1-15, a swap file for at least one virtual machine, allocating guest physical memory to the swap file to permit the at least one virtual machine to access host physical memory previously occupied by the guest physical memory, determining whether an amount of available host physical memory is below a minimum acceptable level threshold, and if so then freeing at least one page of host physical memory, and intercepting a memory access attempt performed by the at least one virtual machine and allocating host physical memory to the virtual machine responsive to the memory access attempt, Col.8, line 32-Col.9, Line:27, Fig4, 6-7, 9).


As per Claim 20, Harper in view of Luna discloses the computer system of claim 18, 

However Harper in view of Luna do not disclose wherein at least one of the first, second and third amount of memory is byte-addressable in a memory management unit of at least one of the first, second and third computing device; and operating systems of the first, second and third computing device communicate with each other to facilitate access, by applications running on at least one of the first, second and third computing device, to the at least one of the first, second and third amount of the memory.
Khafizov discloses at least one of the first, second and third amount of memory is byte-addressable in a memory management unit of at least one of the first, second and third computing device; and operating systems of the first, second and third computing device communicate with each other to facilitate access, by applications running on at least one of the first, second and third computing device, to the at least one of the first, second and third amount of the memory (Khafizov, Col.3, Line: 3-44, a virtual address is composed of two parts: an offset and a virtual page frame number.  If the page size is 4 Kbytes, bits 11:0 of the virtual address contain the offset and bits 12 and above are the virtual page frame number.  Each time the processor encounters a virtual address it must extract the offset and the virtual page frame number.  The processor must translate the virtual page frame number into a physical one and then access the location at the correct offset into that physical page and to do this the processor uses page tables.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Harper, Luna with the teachings as in Khafizov. The motivation for a method that provides creating, via a processor, a swap file for at least one virtual machine, allocating guest physical memory to the swap file to permit the at least one virtual machine to access host physical memory previously occupied by the guest physical memory, determining whether an amount of available host physical memory is below a minimum acceptable level threshold, and if so then freeing at least one page of host physical memory, and intercepting a memory access attempt performed by the at least one virtual machine and allocating host physical memory to the virtual machine responsive (Khafizov, Col.5, Line 1-15,).


As per Claim 21, Harper in view of Luna disclose the computer system of claim 18, 
However Harper in view of Luna do not disclose one of the first communication link and the second communication link is established over a fifth generation cellular network.
Khafizov at least one of the first communication link and the second communication link is established over a fifth generation cellular network (Khafizov, Col.10, Line:1-36, the information sent between various modules can be sent between the modules via at least one of: a data network, the Internet, a voice network, an Internet Protocol network, a wireless device, a wired device and/or via plurality of protocols.  Also, the messages sent or received by any of the modules may be sent or received directly and/or via one or more of the other modules.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Harper, Luna with the teachings as in Khafizov. The motivation for a method that provides creating, via a processor, a swap file for at least one virtual machine, allocating guest physical memory to the swap file to permit the at least one virtual machine to access host physical memory previously occupied by the guest physical memory, determining whether an amount of available host physical memory is below a minimum acceptable level threshold, and if so then freeing at least one page of host physical memory, and intercepting a memory access attempt performed by the at least one virtual machine and allocating host physical memory to the virtual machine responsive to the memory access attempt. (Khafizov, Col.5, Line 1-15,).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449